Citation Nr: 0710061	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  05-23 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran served in the Recognized Guerillas from May 1945 
to November 1945, and in the Regular Philippine Army from 
November 1945 to June 1946.  The veteran also reportedly 
served with the Special Philippine Scouts from September 1946 
to January 1949.  He died in April 1981.  The appellant is 
the veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in April 2005, a 
statement of the case was issued in June 2005, and a 
substantive appeal was received in July 2005.


FINDINGS OF FACT

1.  The veteran died in April 1981 from hepatoma.

2.  At the time of the veteran's death, service connection 
was not in effect for any diseases or disabilities, including 
hepatoma.

3.  Hepatoma was not manifested during the veteran's active 
duty service or for many years thereafter, nor was hepatoma 
otherwise related to the veteran's active duty service.

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.

5.  The veteran served in the Recognized Guerillas from May 
1945 to November 1945, and in the Regular Philippine Army 
from November 1945 to June 1946, and the Special Philippine 
Scouts from September 1946 to January 1949.


CONCLUSIONS OF LAW

1.  Hepatoma was not incurred in or aggravated by the 
veteran's military service, nor may it be presumed to have 
incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

2.  Hepatoma was not proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2006). 

3.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2006).

4.  The criteria for entitlement to VA death pension benefits 
have not been met.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.7, 3.40, 3.41 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought in letters dated June 2004 and July 2004.  
Moreover, in those letters, the claimant was advised of the 
types of evidence VA would assist her in obtaining as well as 
her own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the June and July 2004 letters were sent to 
the appellant prior to the December 2004 rating decision.  
The VCAA notice was therefore timely.  See Pelegrini v. 
Principi, 18 Vet.App. 112 (2004).  The Board also notes that 
the July 2004 letter expressly notified the appellant to 
submit any pertinent evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.

As well, in a November 2004 letter, the RO informed the 
appellant that it had attempted to obtain the veteran's 
service records, but had learned that many of those records 
were unavailable because they were destroyed in a fire at the 
National Personnel Records Center (NPRC) in 1973.  See Dixon 
v. Derwinski, 3 Vet.App. 261 (1992) (holding that, where a 
veteran's service medical records have been destroyed or 
lost, the Board is under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony, to 
support a claim).  The RO asked the appellant to assist in 
reconstructing the veteran's service data by submitting 
additional information regarding the veteran's treatment 
during service.  The November 2004 letter, as well as the 
earlier June 2004 letter, notified the appellant of 
alternative types of evidence, including witness statements, 
to support her claims.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

The Board acknowledges that the VCAA notice letters discussed 
above arguably did not specifically address the veteran's 
claim of eligibility for nonservice-connected death pension 
benefits, but finds that the VCAA is inapplicable to this 
specific issue.  Congress, in enacting the VCAA, noted the 
importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet.App. 129, 132 (2002) 
(quoting 146 CONG.REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, the VCAA is not 
applicable.  See Mason, 16 Vet.App. at 132 (VCAA not 
applicable to a claim for nonservice-connected pension when 
the claimant did not serve on active duty during a period of 
war); Smith (Claudus) v. Gober, 14 Vet.App. 227 (2000) (VCAA 
did not affect a 
federal statute that prohibited payment of interest on past 
due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  As the 
law is dispositive in this claim for nonservice-connected 
death pension benefits, the VCAA is not applicable.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection for the cause of 
the veteran's death, but there has been no notice of the 
types of evidence necessary to establish an effective date 
for any benefit that might be granted.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant with letters in June and July 2004 in which it 
advised the appellant to submit evidence regarding the cause 
of the veteran's death and showing a relationship between the 
cause of death and the veteran's service.  Since the Board 
concludes below that the preponderance of the evidence is 
against the claim of service connection for the cause of the 
veteran's death, no effective date will be assigned and any 
questions of notice related to such assignments are rendered 
moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records have been obtained and included in the claims file.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  There is no indication of any 
available outstanding records, identified by the appellant, 
which have not been obtained.  As noted above, the veteran's 
service medical and personnel records appear to have been 
largely destroyed.  In a case in which service records are 
unavailable through no fault of the claimant's, there is a 
heightened obligation for VA to assist in the development of 
the claim and to provide reasons or bases for any adverse 
decision rendered without these records.  See O'Hare v. 
Derwinski, 1 Vet.App. 365 (1991); see also Moore v. 
Derwinski, 1 Vet.App. 401 (1991) (holding that the heightened 
duty to assist in developing facts in a case in which service 
medical records are presumed destroyed includes the 
obligation to search for alternative medical records).  In 
June 2004, the RO requested that the appellant complete NA 
Form 13055 in order to facilitate a search for any 
reconstructed service medical records.  The appellant's reply 
was received and appropriately utilized by the RO.  Thus, the 
Board is satisfied that all sources for further development 
of the record have been reasonably exhausted and that further 
referral of this matter to the NPRC will not result in 
additional development of the record.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this claim.

Analysis

I.  Cause of Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1). 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffered from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, including 
malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The most recent certificate of death on file shows that the 
veteran died in April 1981 at the age of 53.  The immediate 
cause of death was recorded as hepatoma, which the Board 
observes to be liver cancer.

At the time of the veteran's death, service connection was 
not in effect for any diseases or disabilities, and the 
record reflects that the veteran never made a claim of 
service connection during his lifetime.

As discussed above, a portion of the veteran's service 
records are unavailable and are presumed to have been 
destroyed by fire.  Specifically, there are no available 
service medical records from the veteran's period of duty 
with the Special Philippine Scouts from September 1946 to 
January 1949.

Review of the available service medical records contains no 
suggestion of hepatoma or of any liver disease of any kind.  
In August and September of 1945, the veteran is shown to have 
suffered a bout of acute nasopharyngitis, which resolved with 
treatment and noted to be "cured."  No suggestion relating 
to any possible liver disease is found in the associated 
notes.

A November 1945 examination report indicates that the veteran 
believed himself to be "sound and well" and was clinically 
evaluated to be healthy in most areas.  It does appear that 
the veteran was found to have a "slightly impaired" right 
ear and, furthermore, that "low blood pressure" was noted 
and considered to be physically disqualifying at that time.  
The Board has given this notation careful consideration, but 
the November 1945 detection of low blood pressure, alone, 
simply does not provide any reasonable basis for finding a 
causal link to the hepatoma which caused the veteran's death 
over 35 years later.  The Board notes that the veteran's 
disqualifying blood pressure resolved and the veteran went on 
to serve for more than three more years.  A December 1946 
examination report shows the veteran was confirmed to be 
physically qualified with no pertinent defects; his blood 
pressure was tested and no longer noted to be abnormal.  This 
all strongly suggests that the veteran's previous low blood 
pressure reading was an acute occurrence and cannot be 
reasonably considered a manifestation of a chronic disease.

There are no available records to document any post-service 
medical treatment of any kind for the veteran.  The appellant 
has explained, in the April 2005 notice of disagreement, that 
the absence of any records is at least partly the result of a 
natural disaster striking the clinic or hospital which may 
have kept them.  In any event, the Board must review the 
evidence of record to find a basis, and not merely a 
speculative possibility, for finding that the veteran's fatal 
hepatoma was etiologically linked to his service.  However, 
the first indication in the record of a diagnosis of 
hepatoma, or any liver disease at all, is the certificate of 
the veteran's April 1981 death.  More than three full decades 
passed between the veteran's service and the first documented 
indication of his fatal liver disease.  This lengthy period 
without any documentation of a pertinent complaint, 
diagnosis, or treatment for the terminal disease weighs 
against the claim of service connection.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed.Cir. 2000).

In summary, a death certificate shows that the cause of the 
veteran's death was hepatoma.  The service medical records do 
not show or suggest that this disease, or any related 
disease, manifested in service.  There are no post-service 
medical records indicating that this disease, or any related 
disease, was manifested to a compensable degree for many 
years following the veteran's discharge from service.  The 
veteran was not service connected for any disease in his 
lifetime and never filed a claim for service connection for 
any disease, including his terminal liver disease.  The 
competent evidence now of record does not show any causal 
relationship between the veteran's death and his time in 
service more than three decades earlier.

The Board acknowledges the claimant's statements to the 
effect that she believes the veteran's cause of death was 
causally connected to his service.  However, there is no 
indication that she possesses the type of specialized medical 
knowledge necessary to be competent to offer a medical 
opinion as to diagnosis, cause, or etiology of diseases.  See 
Grottveit v. Brown , 5 Vet.App. 91. 93 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  Thus, the Board 
cannot accord probative weight to the appellant's statements 
in this regard; there is simply no clinical evidence nor a 
competent medical rationale to be found in the record to 
support finding an etiological link between service and the 
terminal hepatoma.

For these aforementioned reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet.App. 
49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed.Cir. 2001).

II.  Death Pension

The appellant seeks nonservice-connected death pension 
benefits based on her deceased husband's military service. In 
order to qualify for the benefits she seeks, the appellant 
must establish that her deceased husband had qualifying 
service.  Controlling statutory law provides that only 
certain military service is considered qualifying service for 
such benefits.  The appellant claims VA benefits as the widow 
of a veteran.

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service as a 
Philippine Scout is included for pension, compensation, 
dependency and indemnity compensation and burial allowances, 
except for those inducted between October 6, 1945 and June 
30, 1947, inclusive, which are included for compensation 
benefits, but not for pension benefits.  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but not 
pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. 
§ 3. 8 (c) and (d).  Active service will be the period 
certified by the service department. 38 C.F.R. § 3.9 (a) and 
(d). 

Evidence of record shows that the veteran served with the 
Recognized Guerrilla Forces from May 1945 to November1945, 
with the Regular Philippine Army from November 1945 to June 
1946, and with the Special Philippine Scouts from September 
1946 to January 1949.  These facts do not appear to be in 
dispute.  Pursuant to the laws and regulations set forth in 
the above paragraph, the veteran had basic eligibility to 
certain, but not all, VA benefits.  The Board's reading of 
the applicable law is that there is no evidence in this case 
that any of the veteran's periods of service establish 
eligibility for pension benefits.  As such, there is no basis 
for the appellant's entitlement to death pension benefits 
based on his service.


ORDER

The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


